Exhibit 10.9

POST HOLDINGS, INC.

EXECUTIVE SAVINGS INVESTMENT PLAN

(Effective January 1, 2012)



--------------------------------------------------------------------------------

POST HOLDINGS, INC.

EXECUTIVE SAVINGS INVESTMENT PLAN

(Effective January 1, 2012)

TABLE OF CONTENTS

 

              Page  

PREAMBLE

     1   

ARTICLE I DEFINITIONS

     2      1.1    “Account”      2      1.2    “Acquiring Person”      2     
1.3    “Affiliate” or “Associate”      2      1.4    “Allocation Date”      2   
  1.5    “Basic Matched Contribution”      2      1.6    “Basic Unmatched
Contribution”      2      1.7    “Beneficiary”      2      1.8    “Board”      2
     1.9    “Change in Control”      2      1.10    “Code”      3      1.11   
“Committee”      3      1.12    “Company”      3      1.13    “Company Matching
Contribution”      3      1.14    “Compensation”      3      1.15    “Continuing
Director”      3      1.16    “Deferral Election”      3      1.17    “Deferred
Compensation Plan”      3      1.18    “Effective Date”      3      1.19   
“Eligible Employee”      3      1.20    “Fund”      3      1.21    “Participant”
     4      1.22    “Plan”.      4      1.23    “Plan Year”      4      1.24   
“Ralcorp Amounts”      4      1.25    “Separation from Service”      4      1.26
   “SIP”      5      1.27    “SIP Refund Deferral Election”      5      1.28   
“Stock”      5      1.29    “Unforeseeable Emergency”      5      1.30    “Year
of Service”      6      1.31    “Rules of Construction”      6   

ARTICLE II PARTICIPATION IN THE PLAN

     7      2.1    Eligibility      7   

 

i



--------------------------------------------------------------------------------

  2.2    Commencement of Participation      7   

ARTICLE III ACCOUNTS

     8      3.1    Deferral Election      8      3.2    Amount of Compensation
Deferral      8      3.3    SIP Refund Deferral Election      8      3.4   
Account Reflecting Deferred Compensation      8      3.5    Credits or Charges
     9      3.6    Investment, Management and Use      9      3.7    Valuation
of Stock      9      3.8    Continuation of Elections      10   

ARTICLE IV FUNDS

     11      4.1    Fund Selection      11      4.2    Exchange      11   

ARTICLE V DISTRIBUTION OF ACCOUNT

     12      5.1    Time of Distribution      12      5.2    Amount Distributed
     13      5.3    Method of Distribution      13      5.4    Form of Payment
     14      5.5    Distribution Upon Death      14      5.6    Designation of
Beneficiary      14   

ARTICLE VI NON-ASSIGNABILITY

     15      6.1    Non-Assignability      15   

ARTICLE VII VESTING

     16      7.1    Vesting      16   

ARTICLE VIII AMENDMENT OR TERMINATION OF THE PLAN

     17      8.1    Power to Amend Plan      17      8.2    Distribution of Plan
Benefits Upon Termination      17      8.3    When Amendments Take Effect     
17      8.4    Restriction on Retroactive Amendments      17   

ARTICLE IX PLAN ADMINISTRATION

     18      9.1    Powers of the Committee      18      9.2    Indemnification
     18      9.3    Claims Procedure      19      9.4    Expenses      20     
9.5    Conclusiveness of Action      20      9.6    Release of Liability      20
  

ARTICLE X MISCELLANEOUS

     22      10.1    Plan Not a Contract of Employment      22      10.2    No
Rights Under Plan Except as Set Forth Herein; Unsecured General Creditor Status
     22   

 

ii



--------------------------------------------------------------------------------

  10.3    Rules      22      10.4    Withholding of Taxes      22      10.5   
Severability      22      10.6    409A Compliance      22      10.7   
Participant Responsibility      23   

 

iii



--------------------------------------------------------------------------------

POST HOLDINGS, INC.

EXECUTIVE SAVINGS INVESTMENT PLAN

(Effective January 1, 2012)

PREAMBLE

Ralcorp Holdings, Inc. (“Ralcorp”) maintained the Ralcorp Holdings, Inc.
Executive Savings Investment Plan (the “Ralcorp Plan”). Ralcorp intends to
distribute on a pro rata basis to the holders of Ralcorp common stock at least
80% of the outstanding shares of Post Holdings, Inc. (the “Company”) common
stock owned by Ralcorp (“Spin-Off”). The Company hereby adopts the Post
Holdings, Inc. Executive Savings Investment Plan effective January 1, 2012
(Effective Date”), subject to the completion of the Spin-Off.

As of the Spin-Off, account balances of the Company’s employees and former
employees under the Ralcorp Plan are hereby converted into account balances
under this Plan upon terms and conditions approved by the Committee, and the
Company is responsible under this Plan for the payment of all liabilities and
obligations for benefits unpaid with respect to all such transferred accounts.

The Plan as set out herein is intended to be an unfunded retirement plan for a
select group of management or highly compensated employees which, for deferrals
after December 31, 2004, meets the requirements of Section 409A of the Code.
Deferrals prior to January 1, 2005 that are intended to be grandfathered under
Section 409A of the Code are not governed by, covered under, or otherwise
subject to the terms of this document.

The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its shareholders by providing a supplemental retirement
program to attract, retain and motivate selected employees who make important
contributions to the success of the Company.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Account” means the bookkeeping account established for each Participant to
reflect amounts credited to such Participant under the Plan, including any
subaccount(s) established by the Committee to record different types of credits.

1.2 “Acquiring Person” means any person or group of Affiliates or Associates who
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the outstanding Stock.

1.3 “Affiliate” or “Associate” shall have the meanings set forth as of March 1,
1994 in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.

1.4 “Allocation Date” means each day the New York Stock Exchange is open for
business.

1.5 “Basic Matched Contribution” means the amount elected in a Participant’s
Deferral Election as a Basic Matched Contribution for a given Plan Year, less
the amount that the Company would contribute as a Basic Matched Contribution
under the SIP for the Participant for that Plan Year if the Deferral Election
were irrevocable as of the beginning of the Plan Year for purposes of the SIP.

1.6 “Basic Unmatched Contribution” means the amount elected in a Participant’s
Deferral Election as a Basic Unmatched Contribution for a given Plan Year, less
the amount that the Company would contribute as a Basic Unmatched Contribution
under the SIP for the Participant for that Plan Year if the Deferral Election
were irrevocable as of the beginning of the Plan Year for purposes of the SIP.

1.7 “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.

1.8 “Board ” means the Board of Directors of the Company.

1.9 “Change in Control” means the time when (i) any person, either individually
or together with such person’s Affiliates or Associates, shall become the
beneficial owner, directly or indirectly, of more than 50% of the outstanding
Stock and there shall have been a public announcement of such occurrence by the
Company or such person or (ii) during any twelve (12) month period individuals
who shall qualify as Continuing Directors shall have ceased for any reason to
constitute at least a majority of the Board; provided, however, that in the case
of either clause (i) or clause (ii), a Change in Control shall not be deemed to
have occurred if the event shall have been approved prior to the occurrence
thereof by a majority of the Continuing Directors who shall then be

 

2



--------------------------------------------------------------------------------

members of the Board. Notwithstanding anything to the contrary, an event shall
not be a Change in Control if it is not a change in control as that term is used
in Section 409A of the Code.

1.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.11 “Committee” means the Corporate Governance and Compensation Committee of
the Board of Directors.

1.12 “Company” means Post Holdings, Inc., a Missouri corporation, and any
successor thereto.

1.13 “Company Matching Contribution” means a matching contribution credited to a
Participant’s Account with respect to a Participant’s Basic Matched Contribution
at the rate shown in Appendix A.

1.14 “Compensation” means Compensation as that term is defined in the SIP,
without regard to the limit of Section 401(a)(17) of the Code.

1.15 “Continuing Director” means any member of the Board of Directors of Post
Holdings, Inc., while such person is a member of such Board, who is not an
Affiliate or Associate of an Acquiring Person or of any such Acquiring Person’s
Affiliate or Associate and was a member of such Board prior to the time when
such Acquiring Person became an Acquiring Person, and any successor of a
Continuing Director, while such successor is a member of such Board, who is not
an Acquiring Person or an Affiliate or Associate of an Acquiring Person or a
representative or nominee of an Acquiring Person or of any Affiliate or
Associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.

1.16 “Deferral Election” means an agreement under the SIP, which also shall
apply under this Plan, between a Participant and the Company under which the
Participant agrees to a deferral of his Compensation.

1.17 “Deferred Compensation Plan” means the Post Holdings, Inc. Deferred
Compensation Plan for Key Employees.

1.18 “Effective Date” means January 1, 2012.

1.19 “Eligible Employee” means an employee of the Company, or a subsidiary or
affiliate of the Company, who is a member of a select group of management or
highly compensated employees and who is eligible to participate in the Post
Holdings, Inc. Deferred Compensation Plan for Key Employees.

1.20 “Fund” means one or more of the measurement investment funds available
under the Plan for purposes of crediting or debiting hypothetical investment
gains and losses to the Accounts of Participants. The investment funds available
under the Plan shall be identical to the extent possible to those approved by
the Employee Benefit Trustees Committee under the SIP. Each Fund shall be
subject to all terms, conditions and fees established from time to time by the
Fund sponsor.

 

3



--------------------------------------------------------------------------------

1.21 “Participant” means any Eligible Employee who satisfies the conditions for
participation in the Plan set forth in Section 2.1. In addition, Participant
means any current or former employee of the Company or its subsidiaries whose
name is listed on Appendix C hereto, to the extent an Account is Credited with
Ralcorp Amounts on behalf of such individual under this Plan.

1.22 “Plan” means the Post Holdings, Inc. Executive Savings Investment Plan, as
originally adopted and as from time to time amended.

1.23 “Plan Year” means the accounting year of the Plan, which ends on
December 31.

1.24 “Ralcorp Amounts” means amounts credited to the Plan in accordance with
Section 3.4.

1.25 “Separation from Service” means the date a Participant separates from
service within the meaning of Code Section 409A. Generally, a Participant
separates from service if the Participant dies, retires, or otherwise has a
termination of employment with the Company, determined in accordance with the
following:

(a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6)-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.

(b) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Plan
pursuant to Treasury Regulation section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Plan.

(c) Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the

 

4



--------------------------------------------------------------------------------

Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor, except as provided in section 1.25(b)) would permanently
decrease to no more than twenty (20) percent of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in section 1.25(b)) over the immediately preceding thirty-six
(36)-month period (or the full period of services to the Company if the
Participant has been providing services to the Company less than thirty-six
(36) months). For periods during which a Participant is on a paid bona fide
leave of absence and has not otherwise terminated employment as described above,
for purposes of this paragraph (c) the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (c) (including for purposes of
determining the applicable thirty-six (36)-month (or shorter) period). For the
avoidance of doubt, no Participant shall be treated as incurring a Separation
from Service, termination of employment, retirement, or other similar event for
purposes of determining the right to distribution, vesting, benefits, or any
other purpose under the Plan as a result of the Spin-Off (as defined in the
Preamble).

(d) Service with Related Companies. For purposes of determining whether a
Separation from Service has occurred, the “Company” shall include the Company or
a subsidiary or affiliate, as applicable, and any other entity that is
aggregated with the Company or such subsidiary or affiliate pursuant to Code
section 414(b) or (c).

1.26 “SIP” means the Post Holdings, Inc. Savings Investment Plan.

1.27 “SIP Refund Deferral Election” means an agreement between a Participant and
the Company under which the Participant agrees to a deferral of his Compensation
in an amount equal to the amount of the refund in a given Plan Year from the SIP
as a result of the SIP’s nondiscrimination requirements of the Participant’s
pre-tax contributions and associated Company matching contributions for a prior
Plan Year and related earnings.

1.28 “Stock” means the Company’s $.01 par value common stock or any such other
security outstanding upon the reclassification of the Company’s common stock,
including, without limitation, any Stock, split-up, Stock dividend, or other
distributions of stock in respect of Stock, or any reverse Stock split-up, or
recapitalization of the Company or any merger or consolidation of the Company
with any Affiliate, or any other transaction, whether or not with or into or
otherwise involving an Acquiring Person.

1.29 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152 (without
regard to 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Committee will determine the existence of an Unforeseeable
Emergency, based on the supporting facts, circumstances, and documentation
provided by the Participant.

 

5



--------------------------------------------------------------------------------

1.30 “Year of Service” means a Participant’s Period of Service, as that term is
used in the SIP, expressed in years.

1.31 “Rules of Construction”

(a) Governing law. The construction and operation of this Plan are governed by
the laws of the State of Missouri.

(b) Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

(c) Gender. Unless clearly inappropriate, all pronouns of whatever gender refer
indifferently to persons or objects of any gender.

(d) Singular and plural. Unless clearly inappropriate, singular items refer also
to the plural and vice versa.

(e) Severability. If any provision of this Plan is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be construed and enforced in accordance with the purposes of the Plan as if
the illegal or invalid provision did not exist.

 

6



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION IN THE PLAN

2.1 Eligibility . Participation in the Plan shall be limited to Eligible
Employees. If the Committee determines that a Participant no longer qualifies as
being a member of a select group of management or highly compensated employees,
the Participant shall cease to be eligible to make Deferral Elections, but will
continue to participate in the Plan with respect to existing amounts credited to
his Account. A Committee determination that a Participant is no longer eligible
may not result in a mid-year rescission of a Deferral Election.

2.2 Commencement of Participation . To participate in the Plan, an Eligible
Employee shall defer Compensation earned during a Plan Year by making a Deferral
Election in the manner set forth in Section 3.1 or a SIP Refund Deferral
Election in the manner set forth in Section 3.3.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ACCOUNTS

3.1 Deferral Election . Each Plan Year, a Participant may execute a Deferral
Election. A Deferral Election is irrevocable for purposes of this Plan upon the
beginning of the Plan Year (or the period otherwise described below in this
Section 3.1) to which it applies. Any Deferral Election shall be made prior to
the commencement of the Plan Year in which the Compensation that is the subject
of the Deferral Election will be earned. Notwithstanding the foregoing, an
individual who first becomes an Eligible Employee subsequent to the first day of
any Plan Year (and was not previously eligible to participate in a plan which is
treated with this Plan as one plan under Treasury Regulation section
1.409A-1(c)(2)) may make a Deferral Election, applicable to the period from the
Eligible Employee’s initial entry date to the end of the Plan Year, provided the
Deferral Election is made within 30 days of becoming an Eligible Employee and
prior to the performance of services by a Participant for the period covered by
the election. The amount of a Participant’s Compensation deferred under this
Plan by a Deferral Election shall be credited to the Participant’s Account as
soon as administratively practicable.

3.2 Amount of Compensation Deferral . Deferrals pursuant to a Deferral Election
for a Participant under this Plan for a Plan Year shall commence once a limit is
realized under the SIP for Basic Matched Contributions or Basic Unmatched
Contributions, as applicable that prevents the full amount elected under the
Participant’s Deferral Election from being deferred under the SIP.

3.3 SIP Refund Deferral Election . Each Plan Year, a Participant may execute a
SIP Refund Deferral Election. A SIP Refund Deferral Election is irrevocable for
purposes of this Plan upon the beginning of the Plan Year (or the period
otherwise described below in this Section 3.3) to which it applies. Any SIP
Refund Deferral Election shall be made prior to the commencement of the Plan
Year in which the Compensation that is the subject of the SIP Refund Deferral
Election will be earned. Notwithstanding the foregoing, an individual who first
becomes an Eligible Employee subsequent to the first day of any Plan Year (and
was not previously eligible to participate in a plan which is treated with this
Plan as one plan under Treasury Regulation section 1.409A-1(c)(2)) may make a
SIP Refund Deferral Election, applicable to the period from the Eligible
Employee’s initial entry date to the end of the Plan Year, provided the SIP
Refund Deferral Election is made within 30 days of becoming an Eligible Employee
and prior to the performance of services by a Participant for the period covered
by the election. The amount of a Participant’s Compensation deferred under this
Plan by a SIP Refund Deferral Election shall be credited to the Participant’s
Account in equal installments over the remaining payroll periods in the Plan
Year after the date the SIP Refund Deferral Election is made and processed by
the Committee.

3.4 Account Reflecting Deferred Compensation . The Committee shall establish and
maintain a separate Account for each Participant which shall reflect the amount
of the Participant’s total contributions under this Plan and all credits or
charges under Section 3.5 from time to time. All amounts credited or charged to
a Participant’s Account hereunder shall be in a manner and form determined
within the sole discretion of the Committee. The amount credited to an account
under the Ralcorp Holdings, Inc. Executive Savings Investment Plan as of the
Spin-Off with respect to a Participant listed on Appendix C shall be credited to
such Participant’s Account as Ralcorp Amounts under this Plan in a separate
bookkeeping subaccount and shall include earnings and losses credited

 

8



--------------------------------------------------------------------------------

pursuant to Section 3.5. Ralcorp Amounts shall be invested in accordance with
Section 3.6 and Article IV and distributed in accordance with Article V. On and
after the Spin-Off, the Company shall assume all liabilities relating to the
Ralcorp Amounts, and Ralcorp Holdings, Inc. and its affiliates shall have no
liability therefor.

3.5 Credits or Charges

(a) Company Matching Contributions. A Participant shall be credited with Company
Matching Contributions as of the dates as of which the Participant’s Basic
Matched Contributions are credited to the Plan.

(b) Earnings or Losses. As of each Allocation Date during a Plan Year, a
Participant’s Account shall be credited or debited with earnings or losses equal
to the earnings, gain or loss on the Funds indicated as preferred by a
Participant for the Plan Year or for the portion of such Plan Year in which the
Account is deemed to be invested.

(c) Balance of Account. As of each Allocation Date, the amount credited to a
Participant’s Account shall be the amount credited to his Account as of the
immediately preceding Allocation Date, plus the Participant’s contribution
credits since the immediately preceding Allocation Date, minus any amount that
is paid to or on behalf of a Participant pursuant to this Plan subsequent to the
immediately preceding Allocation Date, plus or minus any hypothetical investment
gains or losses determined pursuant to Section 3.5(b) above.

(d) Change in Control. Upon a Change in Control, all amounts deemed to be
invested in the Post Holdings, Inc. Common Stock Fund shall be immediately
converted to the Fund that is a money market fund.

3.6 Investment, Management and Use . The Company shall have sole control and
discretion over the investment, management and use of all amounts credited to a
Participant’s Account until such amounts are distributed pursuant to Article V.
Notwithstanding any other provision of this Plan or any notice, statement,
summary or other communication provided to a Participant that may be interpreted
to the contrary, the Funds are to be used for measurement purposes only, and a
Participant’s election of any such Fund, the determination of credits and debits
to his Account based on such Funds, the Company’s actual ownership of such
Funds, and any authority granted under this Plan to a Participant to change the
investment of the Company’s assets, if any, may not be considered or construed
in any manner as an actual investment of the Account in any such Fund or to
constitute a funding of this Plan.

3.7 Valuation of Stock . In any situation in which it is necessary to value
Stock, the value of the Stock shall be the closing price as reported by the New
York Stock Exchange – Composite Transactions on the date in question, or, if the
Stock is not quoted on such composite tape or if the Stock is not listed on such
exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934, as amended, on which the Stock is listed,
or if the Stock is not listed on any such exchange, the average of the closing
bid quotations with respect to a share of the Stock during the ten (10) days
immediately preceding the date in question on the National Association of
Securities Dealers, Inc. Automated Quotations System or any system then in use,
or if no such

 

9



--------------------------------------------------------------------------------

quotations are available, the fair market value on the date in question of a
share of the Stock as determined by a majority of the Continuing Directors in
good faith.

3.8 Continuation of Elections . On the date of the Spin-Off, all deferral
elections, including any SIP refund deferral elections, in effect under the
Ralcorp Holdings, Inc. Executive Savings Investment Plan with respect to
Participants listed on Appendix C hereto shall transfer to, be recognized as a
Deferral Election or SIP Refund Deferral Election, as applicable, by, and remain
in effect for the year or the applicable period to which it relates under this
Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

FUNDS

4.1 Fund Selection . The rate at which earnings and losses shall be credited to
a Participant’s Account shall be determined in accordance with one or more Funds
selected by the Participant; if a Participant does not select a Fund the Fund
applicable for that Participant shall be the Fund that is a money market fund.
Notwithstanding anything to the contrary, a Participant shall have one election
in effect at any given time that applies to Fund selections under both this Plan
and the Deferred Compensation Plan, and the most recent Fund selection under
either this Plan or the Deferred Compensation Plan shall apply to and shall
supersede any previous Fund selection under the other plan. Fund selections
recognized under the Ralcorp Holdings, Inc. Executive Savings Investment Plan
immediately prior to the Spin-Off shall be recognized under this Plan until
superseded or otherwise changed in accordance with this Plan; provided, however,
that Ralcorp Amounts deemed invested in the Ralcorp Holdings, Inc. stock fund
immediately prior to the Spin-Off shall be deemed invested in a Fund selected by
the Committee until the Participant elects a replacement Fund (if and to the
extent permitted by the Committee).

If a Fund elected by a Participant is removed, a Fund selected by the Employee
Benefit Trustees Committee under the SIP shall apply in its place until the
Participant elects a replacement Fund. For purposes of calculating earnings and
losses attributable to a Fund, any amount shall be deemed to be invested in the
Fund as of the date determined appropriate by the Committee.

4.2 Exchange . Subject to any limitations established by the Committee,
including the timeliness of a request, a Participant may exchange Funds as of
the close of each business day. Notwithstanding anything to the contrary, no
exchange may be made between the Post Holdings, Inc. Common Stock Fund and any
other Fund.

 

11



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF ACCOUNT

5.1 Time of Distribution.

(a) General. Payment of the vested amount credited to a Participant’s Account
shall be made or commence within 90 days following the earlier of the following:

(i) a Change in Control of the Company (to the extent provided in an election
form);

(ii) the occurrence of an Unforeseeable Emergency; provided that a withdrawal
with respect to an Unforeseeable Emergency may not exceed the amount necessary
to satisfy the emergency need, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets itself would not cause
severe financial hardship); or

(iii) Separation from Service.

(b) Specified Employee. Notwithstanding any provision of the Plan to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code, no portion of his or her Account shall be distributed
on account of a Separation from Service before the earlier of (a) the date which
is six (6) months following the date of the Participant’s Separation from
Service, or (b) the date of death of the Participant. Amounts that would have
been paid during the delay will be paid on the first business day following the
end of the six month delay. The Company’s specified employees shall be
determined in accordance with the special rules for spin-offs under Treas. Reg.
Section 1.409A-1(i)(6)(iii), or any successor thereto, for the period indicated
in such regulation.

(c) Deferred Time of Payment. In the discretion of the Committee, a Participant
may elect to modify the form and time at which payment of his benefit shall be
paid, in accordance with the following:

(i) any such election must be received by the Committee or its designee no less
than twelve (12) months prior to the Participant’s scheduled payment date (or in
the case of annual installments pursuant to Section 5.3(b) or (c), twelve
(12) months prior to the date the first amount was scheduled to be paid), if
applicable;

(ii) the election shall not take effect until twelve (12) months after the date
on which the new election is made; and

(iii) the payment with respect to which such election is made is deferred for a
period of not less than 5 years from the date the payment otherwise would have
been made (or in the case of annual installments pursuant to Section 5.3(b) or
(c), 5 years from the date the first amount was scheduled to be paid).

 

12



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, but subject to Section 5.1(b), Ralcorp
Amounts shall be distributed at the time determined in accordance with the
Ralcorp Holdings, Inc. Executive Savings Investment Plan as of the Spin-Off.
Distribution elections effective under such Plan as of the Spin-Off with respect
to Participants listed on Appendix C shall be recognized under this Plan,
subject to permitted modifications described herein.

The Committee, in its discretion, may limit the number of times a Participant
may modify his elected time of payment and establish such other limitations as
it deems advisable for the proper administration of the Plan.

Notwithstanding anything to the contrary, a Participant shall have one election
in effect at any given time that applies to distributions under both this Plan
and under the Deferred Compensation Plan, and the most recent distribution
election under either this Plan or the Deferred Compensation Plan shall apply to
and shall supersede any previous distribution elections under the other plan.

5.2 Amount Distributed. The amount distributed to a Participant shall be
determined as of the Allocation Date as of which distribution is made, or as of
the most recent Allocation Date preceding the date as of which distribution is
made, pursuant to the Committee’s practice for different methods of
distributions, with actual payment occurring as soon as practicable thereafter.

5.3 Method of Distribution. Distribution to a Participant under this Plan shall
be made in the same form as the Participant has elected with respect to his
benefits under the Deferred Compensation Plan. If a Participant does not have
such an election in effect under the Deferred Compensation Plan, he shall elect
the method of distribution from among any of the following forms, as specified
on the Participant’s Deferral Election, subject to change pursuant to
Section 5.1(c):

(a) Single payment in the form(s) determined pursuant to Section 5.4;

(b) Annual installments over five years; or

(c) Annual installments over ten years.

A Participant may elect a different method of distribution for a distribution
upon a Change in Control than upon a Separation from Service. If a Participant
does not make a timely election for the method of distribution, his method of
distribution shall be a lump sum.

Notwithstanding anything to the contrary, a Participant’s Account shall be paid
in a lump sum if the balance does not exceed the dollar amount under
Section 402(g)(1)(B) of the Code ($17,000 for 2012), and if the payment results
in the termination and liquidation of the Participant’s entire interest under
the Plan, and any other plans that are treated with this Plan as one plan under
Treasury Regulation section 1.409A-1(c)(2). Distribution election forms in
effect under the Ralcorp Holdings, Inc. Executive Savings Investment Plan
immediately prior to the Spin-Off for Participants listed on Appendix C shall be
recognized under this Plan, subject to permitted modifications as described
herein.

 

13



--------------------------------------------------------------------------------

5.4 Form of Payment. All payments made pursuant to this Plan shall be in cash,
except for amounts credited to the Post Holdings, Inc. Common Stock Fund, which
shall be paid in Stock, subject in any case to the Committee’s discretion to
change the form of payment.

5.5 Distribution Upon Death. If a Participant dies before completing the payment
of his Account, the unpaid Account balance shall be paid to a Participant’s
designated Beneficiary in a single payment in the form(s) determined pursuant to
Section 5.4 within sixty (60) days following the Participant’s date of death.

5.6 Designation of Beneficiary. A Participant shall designate a Beneficiary on a
form to be supplied by the Committee. The Beneficiary designation may be changed
by the Participant at any time, but any such change shall not be effective until
the Beneficiary designation form completed by the Participant is delivered to
and received by the Committee. In the event that the Committee receives more
than one Beneficiary designation form from the Participant, the form bearing the
most recent date shall be controlling. If the Committee does not have a valid
Beneficiary designation of a Participant at the time of the Participant’s death,
then the Participant’s Beneficiary shall be the Participant’s estate. The
beneficiary designation, if any, in effect under the Ralcorp Holdings, Inc.
Executive Savings Investment Plan immediately prior to the Spin-Off with respect
to Participants listed on Appendix C shall be recognized under this Plan and
shall be deemed the Participant’s valid Beneficiary designation hereunder,
subject to permitted changes as described herein.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

NON-ASSIGNABILITY

6.1 Non-Assignability. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive his Account until his Account is actually
distributed to a Participant or his Beneficiary. The portion of the Account
which has not been distributed shall not be subject to attachment, garnishment
or execution for the payment of any debts, judgments, alimony or separate
maintenance and shall not be transferable by operation of law in the event of
bankruptcy or insolvency of a Participant or a Participant’s Beneficiary.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

 

VESTING

7.1 Vesting. Each Participant shall be fully (100%) vested in his Basic Matched
Contributions and Basic Unmatched Contributions, and earnings thereon, at all
times. The vested percentage of a Participant’s Company Matching Contributions
and other matching contributions credited as Ralcorp Amounts and earnings
thereon shall be determined in accordance with Appendix B. Upon a Participant’s
Separation from Service, the amount credited to the Participant’s Account that
is not vested shall be forfeited.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT OR TERMINATION OF THE PLAN

8.1 Power to Amend Plan. The power to amend, modify or terminate this Plan at
any time is reserved to the Committee, except that the Chief Executive Officer
of the Company may make amendments to resolve ambiguities, supply omissions and
cure defects, any amendments deemed necessary or desirable to comply with
federal tax law or regulations to avoid adverse tax consequences, and any other
amendments deemed necessary or desirable, which shall be reported to the
Committee. Notwithstanding the foregoing, no amendment, modification or
termination which would reasonably be considered to be adverse to a Participant
or Beneficiary may apply to or affect the terms of any deferral of Compensation
prior to the effective date of such amendment, modification or termination,
without the consent of the Participant or Beneficiary affected thereby. Any
amendment made to this Plan shall be in accordance with Section 409A of the Code
and the regulations thereunder. Any amendment made in accordance with this
Section 8.1 is binding upon all Participants and their Beneficiaries, the
Committee and all other parties in interest.

8.2 Distribution of Plan Benefits Upon Termination. Upon the full termination of
the Plan, the Committee shall direct the distribution of the benefits of the
Plan to the Participants in a manner that is consistent with and satisfies the
provisions of Article V and Section 409A of the Code to the extent applicable.

8.3 When Amendments Take Effect. A resolution amending or terminating the Plan
becomes effective as of the date specified therein.

8.4 Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefit accrued before the date of
the amendment.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

PLAN ADMINISTRATION

9.1 Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:

(a) to determine all questions relating to eligibility to participate in the
Plan;

(b) to compute and certify to an appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;

(c) to maintain all records necessary for the administration of the Plan that
are not maintained by any recordkeeper;

(d) to interpret the provisions of the Plan and to make and publish such rules
for the administration of the Plan as are not inconsistent with the terms
thereof;

(e) to establish and modify the method of accounting for the Plan;

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

(g) to perform any other acts necessary and proper for the administration of the
Plan.

9.2 Indemnification

(a) Indemnification of Members of the Committee by the Company. The Company
agrees to indemnify and hold harmless each member of the Committee against any
and all expenses and liabilities arising out of his action or failure to act in
such capacity, excepting only expenses and liabilities arising out of his own
willful misconduct or gross negligence. This right of indemnification is in
addition to any other rights to which any member of the Committee may be
entitled.

(b) Liabilities for Which Members of the Committee are Indemnified. Liabilities
and expenses against which a member of the Committee is indemnified hereunder
include, without limitation, the amount of any settlement or judgment, costs,
counsel fees and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought against him or the settlement thereof.

(c) Company’s Right to Settle Claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee when such settlement appears to be in the best interests of the
Company.

 

18



--------------------------------------------------------------------------------

9.3 Claims Procedure. A Participant or Beneficiary or other person who feels he
is entitled to a benefit or right provided under the Plan (hereinafter referred
to as “Claimant”) may make a claim, i.e., a request for benefits under this
Plan, pursuant to the Committee’s procedures.

(a) Company Action. The Company shall, within 90 days after its receipt of such
claim, make its determination. However, if special circumstances require an
extension of time for processing the claim, the Company shall furnish the
Claimant, within 90 days after its receipt of such claim, written notification
of the extension explaining the circumstances requiring such extension and the
date that it is anticipated that such written statement will be furnished, and
shall provide such Claimant with its determination not later than 180 days after
receipt of the Claimant’s claim.

In the event the claim is denied, the Company shall provide such Claimant a
written statement of the Adverse Benefit Determination, as defined in Subsection
(d) below. The notice of Adverse Benefit Determination shall be delivered or
mailed to the Claimant by certified or registered mail to his last known
address, which statement shall contain the following:

(i) the specific reason or reasons for Adverse Benefit Determination;

(ii) a reference to the specific provisions of the Plan upon which the Adverse
Benefit Determination is based;

(iii) a description of any additional material or information that is necessary
for the Claimant to perfect the claim;

(iv) an explanation of why that material or information is necessary; and

(v) an explanation of the review procedure provided below, including applicable
time limits and a notice of a Claimant’s rights to bring a legal action under
ERISA after an Adverse Benefit Determination on appeal.

(b) Procedures for Appealing an Adverse Benefit Determination. Within 60 days
after receipt of a notice of an Adverse Benefit Determination as provided above,
if the Claimant disagrees with the Adverse Benefit Determination, the Claimant,
or his authorized representative, may request, in writing, that the Committee
review his claim and may request to appear before the Committee for such review.
If the Claimant does not request a review of the Adverse Benefit Determination
within such 60 day period, he shall be barred and estopped from appealing the
Company’s Adverse Benefit Determination. Any appeal shall be filed with the
Committee at the address prescribed by the Committee, and it shall be considered
filed on the date it is received by the addressee. In deciding any appeal, the
Committee shall act in its capacity as a named Fiduciary.

The Claimant shall have the rights to:

(i) submit written comments, documents, records and other information relating
to the claim for benefits;

 

19



--------------------------------------------------------------------------------

(ii) request, free of charge, reasonable access to, and copies of all documents,
records and other information relevant to his claim for benefits.

(c) Response on Appeal. Within 60 days after receipt by the Committee of a
written application for review of a Claimant’s claim, the Committee shall notify
the Claimant of its decision by delivery or by certified or registered mail to
his last known address; provided, however, in the event that special
circumstances require an extension of time for processing such application, the
Committee shall so notify the Claimant of its decision not later than 120 days
after receipt of such application.

In the event the Committee’s decision on appeal is adverse to the Claimant, the
Committee shall issue a written notice of an Adverse Benefit Determination on
Appeal that will contain all of the following information, in a manner
calculated to be understood by the Claimant:

(i) the specific reason(s) for the Adverse Benefit Determination on Appeal;

(ii) reference to specific plan provisions on which the benefit determination is
based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits; and a statement
of the Claimant’s right to bring an action under ERISA Section 502(a).

(d) Definition. As used herein, the term “Adverse Benefit Determination” shall
mean a determination that results in any of the following: the denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of the
Claimant’s eligibility to participate in the Plan.

(e) A Claimant may bring a legal action with respect to a claim only if (i) all
procedures described above have been exhausted, and (ii) the action is commenced
within ninety (90) days after a decision on review is furnished. In light of the
Company’s substantial contacts with the State of Missouri, the fact that the
Company is headquartered in St. Louis, Missouri, and the Company’s establishment
of, and the Committee’s maintenance of, this Plan in Missouri, any legal action
brought by a Claimant shall be filed and conducted exclusively in the federal
courts in the Eastern District of Missouri.

9.4 Expenses. All expenses of the Committee with respect to the Plan shall be
paid by the Company.

9.5 Conclusiveness of Action. Any action on matters within the discretion of the
Committee will be conclusive, final and binding upon all Participants and upon
all persons claiming any rights under the Plan, including Beneficiaries.

9.6 Release of Liability. By participating in the Plan, each Participant and
Beneficiary automatically releases the Company, its employees, the Committee,
the Board and each member of the Board from any liability due to any failure to
follow the requirements of Section 409A

 

20



--------------------------------------------------------------------------------

of the Code, unless such failure was the result of an action or failure to act
that was undertaken by the Company in bad faith. Further, by participating in
the Plan, each Participant and Beneficiary automatically (1) releases Ralcorp
Holdings, Inc., its employees, the Corporate Governance and Compensation
Committee of the Board of Directors of Ralcorp Holdings, Inc., the Board of
Directors of Ralcorp Holdings, Inc. and each member of such Board of Directors,
and each of their affiliates, successors, predecessors, assigns, transferees,
agents, counsel, plans, and insurers, from any and all liabilities in connection
with the Ralcorp Holdings, Inc. Executive Savings Investment Plan and this Plan,
(2) agrees to the assignment and transfer of the rights, benefits, obligations,
and other liabilities pursuant to the Ralcorp Holdings, Inc. Executive Savings
Investment Plan to the Company and this Plan, and (3) agrees that Ralcorp
Holdings, Inc. shall not guarantee the payment of such transferred rights,
benefits, obligations, and other liabilities in the event that the Plan and the
Company fail to pay them or otherwise.

 

21



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Plan Not a Contract of Employment. The adoption and maintenance of the Plan
does not constitute a contract between the Company and any Participant or to be
a consideration for the employment of any person. Nothing herein contained gives
any Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge any Participant at any time
without regard to the effect of such discharge upon his rights as a Participant
in the Plan.

10.2 No Rights Under Plan Except as Set Forth Herein; Unsecured General Creditor
Status. Nothing in this Plan, express or implied, is intended, or shall be
construed, to confer upon or give to any person, firm, association, or
corporation, other than the parties hereto and their successors in interest, any
right, remedy, or claim under or by reason of this Plan or any covenant,
condition, or stipulation hereof, and all covenants, conditions and stipulations
in this Plan, by or on behalf of any party, are for the sole and exclusive
benefit of the parties hereto. The obligations of the Company under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future. The benefits paid under the Plan shall be paid from the general assets
of the Company, and the Participants and any Beneficiary or their heirs or
successors shall be unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder. Notwithstanding the foregoing, nothing in this Section shall preclude
the Company, in its sole discretion, from establishing a “rabbi trust” or other
vehicle in connection with the operation of this Plan, provided that no such
action shall cause the Plan to fail to be an unfunded plan designed to provide
deferred compensation benefits for a select group of management or highly
compensated employees.

10.3 Rules. The Committee shall have full and complete discretionary authority
to construe and interpret provisions of the Plan and to determine a
Participant’s eligibility for benefits on a uniform, nondiscriminatory basis in
similar fact situations. The Committee may adopt such rules as it deems
necessary, desirable or appropriate. All rules and decisions shall be uniformly
applied to all Participants in similar circumstances.

10.4 Withholding of Taxes. The Committee shall cause taxes to be withheld from
an Account distributed hereunder as required by law, and shall comply with all
reporting requirements applicable to amounts deferred and distributed under this
Plan.

10.5 Severability. If any provision of this Plan is determined to be invalid or
illegal, the remaining provisions shall be effective and shall be interpreted as
if the invalid or illegal provision did not exist, unless the illegal or invalid
provision is of such materiality that its omission defeats the purposes of the
parties in entering into this Plan.

10.6 409A Compliance. If any provision of the Plan is determined not to comply
with Section 409A of the Code, the non-compliant provisions shall be interpreted
and applied in a

 

22



--------------------------------------------------------------------------------

manner that complies with Section 409A of the Code and implements the intent of
the Plan as closely as possible.

10.7 Participant Responsibility. Each Participant is responsible for reviewing
the accuracy of the Company’s implementation of Deferral Elections and
investment allocations. If a Participant fails to notify the Company of an
improper implementation of a Deferral Election or investment allocation within
thirty-one (31) days after receiving the first statement or other communication
implementing the election or allocation, the Participant is deemed to have
elected the implemented Deferral Election or investment allocation.

 

23



--------------------------------------------------------------------------------

APPENDIX A

COMPANY MATCHING CONTRIBUTION PROVISIONS

A matching contribution credited to a Participant’s Account with respect to a
Participant’s Basic Matched Contributions will be at the rate of 100%.

 

24



--------------------------------------------------------------------------------

APPENDIX B

VESTING PROVSIONS

The vested percentage of a Participant’s Company Matching Contributions and
earnings thereon shall be determined in accordance with the following schedule:

 

Completed Years of Service    Vested Percentage

1

   25%

2

   50%

3

   75%

4 or more

   100%

Prior service recognized for vesting purposes under the Ralcorp Holdings, Inc.
Executive Savings Investment Plan as of the Spin-Off shall be counted as years
of service for vesting under this Plan.

Notwithstanding the foregoing, matching contributions under the Ralcorp
Holdings, Inc. Executive Savings Investment Plan credited as Ralcorp Amounts
shall be subject to the vesting schedule in effect with respect to such amounts
immediately prior the Spin-Off.

 

25



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

POST HOLDINGS, INC. EXECUTIVE SAVINGS INVESTMENT PLAN

(effective January 1, 2012)

WHEREAS, Post Holdings, Inc. (“Company”) previously adopted the Post Holdings,
Inc. Executive Savings Investment Plan (“Plan”);

WHEREAS, the Corporate Governance and Compensation Committee of the Board of
Directors of the Company (“Committee”) reserved the right to amend the Plan
pursuant to Article VIII of the Plan;

WHEREAS, Section 5.4 of the Plan provides that amounts deferred under the Plan
that are deemed credited to the Post Holdings, Inc. Common Stock Fund shall be
paid in the form of common stock of the Company subject to the Committee’s
discretion to change the form of payment;

WHEREAS, the Company desires to specify the number of shares of Company common
stock reserved for issuance under the Plan; and

WHEREAS, the Company desires to amend the Plan to clarify that annual or fiscal
year bonuses shall not be deferred under the Plan.

NOW, THEREFORE, effective immediately, the Plan is amended as follows:

1. The following is added to the end of Section 3.1 of the Plan

“3.1 Notwithstanding any provision in this Plan to the contrary, a Participant’s
Deferral Election shall not apply with respect to any annual or fiscal year
bonuses (and earnings thereon for deferred bonuses) awarded under any annual or
fiscal year bonus program maintained by the Company regardless of whether the
payment of such bonus is deferred pursuant to the Deferred Compensation Plan or
any other program providing for the deferral of compensation (provided that
deferrals described in Section 3.8 of the Plan shall continue to apply to such
bonuses to the extent applicable).”

2. A new Section 5.7 is added to the Plan as follows:

“5.7 Shares Available. Subject to the provisions of this section, the maximum
number of shares of Stock that may be delivered to Participants and
beneficiaries under the Plan shall be 1,000,000. The shares of Stock with
respect to which distributions may be made under the Plan shall be shares of
Stock currently authorized but unissued or currently held or subsequently
acquired by the Company as treasury shares of Stock, including shares of Stock
purchased in the open market or in private transactions. The Company shall make
automatic and appropriate adjustments in the aggregate number and type of
securities that may be issued, represented, and available for delivery to
Participants and beneficiaries under the Plan to give effect to adjustments made
in the number or type of shares through a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, a statutory share exchange
involving capital stock of the Company, a divestiture, distribution of assets to
shareholders (other than ordinary cash dividends), reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, stock compensation or exchange, rights offering, spin-off or other
relevant change, provided that

 

26



--------------------------------------------------------------------------------

fractional shares of Stock shall be rounded to the nearest whole share of Stock,
for which purpose one-half share shall be rounded down to the nearest whole
share.”

IN WITNESS WHEREOF, this amendment has been executed this 1st day of February,
2012.

POST HOLDINGS, INC.

 

By:   /s/ Robert Vitale   Name: Robert V. Vitale   Title: Chief Financial
Officer

 

27